DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 02/11/2021, with respect to the Non-Final rejection(s) of claim(s) 1-3 and 6-17 under 35 U.S.C. 103, dated 12/15/2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of a second Non-Final rejection is made in view of a new prior art, Bruning et al. (US 2004/0078903 A1) is made herein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8 and 10- 11 is/are rejected under 35 U.S.C. 102 (a) (1) as being Anticipated by Bruning et al. (US 2004/0078903 A1), here in after called Bruning.
Regarding claim 1, Bruning discloses a material susceptible to dielectric heating by electromagnetic radiation (this recitation has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951). Further, the material composition disclosed by Bruning is the same exact composition disclosed in the instant application (PET – PVDF - CB) hence the property of being susceptible to dielectric heating is inherently taught by the composition), the material comprising (Core-sheath fibers composed of, (0089, 0090)): a base polymeric material (1) (a base polymer Polyethylene terephthalate (PET), (0090)), and a dielectric heating susceptor comprising: polymeric material (2) different from the base polymeric material and having a higher dielectric loss factor than the base polymeric material (polyvinylidine fluoride (PVDF) different from the base polymer Polyethylene terephthalate (PET) and has a higher dielectric loss factor , (0090)), and electrically polarisable entities (3) dispersed within the base polymeric material (conductive carbon black (CB) contained in a masterbatch of the PVDF co extruded to form a sheath around the PET core base(0064, 0090), here at the interface of the sheath between the two polymers(PET and PVDF), the carbon black(CB) is dispersed within the base polymer (PET), wherein the dielectric heating susceptor polymeric material (2) (polyvinylidine fluoride (PVDF)) is present in the form of discrete phases in the base polymeric material (1), forming a multiple phase morphology (the PVDF is coextruded to the base  polymer PET to form a sheath (0064, 0090) hence exists in a discreet form in the base polymer PET at the interface of the sheath forming multiple phase morphology), and wherein the electrically polarisable entities (3) are present in a proportion of 0.5 to 5 wt% of the material (the conductive carbon black (CB) accounts for 9% by weight of the 30% by weight of the  polyvinylidine fluoride (PVDF) (0090), which accounts for about 2.43 wt % of the material composition), and wherein the electrically polarisable entities (3) are of conductive material having interfacial polorisation loss properties (the carbon black (CB) disclosed are conductive (0090) and have interfacial polorisation loss properties).  
Regarding claim 2, Bruning discloses the material as claimed in claim 1, wherein the dielectric heating susceptor polymeric material is present in a proportion of 1 to 30 wt% of the material the polyvinylidine fluoride (PVDF) accounts for 30% by weight of the material composition, (0090)).  
Regarding claim 3, Bruning discloses the material as claimed in claim 1, wherein the dielectric heating susceptor polymeric material is a polar polymer (the dielectric heating susceptor polymeric material is polyvinylidine fluoride (PVDF), (0090), which is a polar polymer).  
Regarding claim 6, Bruning discloses the material as claimed in claim 1, wherein the base material is selected from the group consisting of: polyethylene terephthalate (PET), polyethylene (PE), polypropylene (PP), polyamides (PA), polyetheretherketone (PEEK), polyphenylene sulphide (PPS), polyetherimide (PEI), polystyrene (PS), acrylonitrile/butadiene/styrene (ABS), polyacrylates (e.g. PMMA), polyacrylonitrile (PAN), polycarbonate (PC), epoxies, vinyl esters, unsaturated polyesters, phenolics, cyanate esters, bismaleimides, polyimides, and blends/mixtures thereof; and the dielectric heating susceptor is a polar polymer comprising one or a combination of the following: PVDF, PU, PAI, PA, cellulose esters, PVC, acrylics, or PVC/acrylic alloy (the base material is Polyethylene terephthalate (PET), (0090)) .  
Regarding claim 7, Bruning discloses the material as claimed in claim 1, wherein the base material includes PET and the dielectric heating susceptor polymer material is a polar polymer comprising one or a combination of PVDF, PU, and PAI (the base material is the base material is Polyethylene terephthalate (PET) and the polar polymer is polyvinylidine fluoride (PVDF), (0090)).  
Regarding claim 8, Bruning discloses the material as claimed in claim 1, wherein the electrically polarisable entities are present in the form of discrete entities, not forming a conductive network (the electroconductive material can be electroconductive particles, such as carbon black particles (0008), hence discrete entities).  
Regarding claim 10, Bruning discloses the material as claimed in claim 1, wherein the electrically polarisable entities comprise carbon black (the electrically polarisable entity is conductive carbon black (CB), (0090)).  
Regarding claim 11, Bruning discloses the material as claimed in claim 1, wherein the 3/11Application No. 15/568,256Docket No.: P33181USN1 Reply to Office Action mailed December 15, 2020 base polymeric material is modified with an elastomer (the core sheath polymers (base polymer) can be PET and other polyesters or nylon, (0014)).  
Regarding claim 16, Bruning discloses the material as claimed in claim 1, wherein the dielectric heating susceptor polymeric material is present in a proportion of 5 to 25 wt% of the material ( the sheath-forming component (polyvinylidine fluoride (PVDF)) preferably accounts for 40 -20 %  by weight of the total amount, (0059)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruning in view of Sakurai et al. (US 5290821 A), here in after called Sakurai .
Regarding claim 9, Bruning discloses the material as claimed in claim 1, wherein the electrically polarisable entities are conductive Carbon black (CB). But,

However, Sakurai that teaches minute electrically polarisable fine carbonaceous particulates have a size of from about 1 nm to about 1 pm, more preferably from about 2 nm to about 0.5 pm, (Sakurai 4:4 -46)).
Therefore, it would have been an obvious matter of design choice to make the sizes of the carbon black (CB) particles of Bruning to be within the range of 10 nm to 100pm as taught in Sakurai, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruning in view of Luarin et al. (US 5,849,843 A), here in after called Laurin.
Regarding claim 12, Bruning discloses the material as claimed in claim 1. But, 
Bruning is silent about the material of claim 1, further comprising a filler material, said filler material comprising particles and/or platelets and/or tubes and/or fibres to provide a composite material.  
Laurin teaches a multiple component, radio frequency ("RF") susceptible, polymer composition (abstract), also teaches to add filler materials, in trace amounts, slip agents or additive particles, lubricants, waxes, and antilock as needed used in manufacturing of the final polymer composition, (7:58 - 63).
The advantage of these filler materials is to add texture and maximize separation and slidablity among polymer films and accordingly meet the physical requirements set forth by the final composition, (Laurin, (7:58 -63)).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the polymeric composition disclosed in claim 1, to include filler .
Claims 13 – 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruning in view of Stark (US 2004/0129924 A1), here in after called Stark.
Regarding claim 13, Bruning discloses the material of claim 1, 
Bruning does not explicitly teach a process for heating the material of claim 1, comprising irradiating the material with electromagnetic radiation.  
However, Stark teaches a method of heating of a thermoplastic material, by applying an alternating magnetic field (irradiate) to the material to heat the susceptors and cease application of the alternating magnetic field when the susceptors reach the desired temperature, Stark (0014)).
The advantage of these method of heating using electromagnetic radiation is to enable a targeted heating of a polymeric composition with an electromagnetic radiation compatible with the susceptor material to produce an optimized heat transfer and thermoplastic weld (0032 -0038).
Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to heat the material of claim 1 disclosed by Bruning by the method of heating by applying an electromagnetic radiation in order to target heat a polymeric composition with an electromagnetic radiation compatible with the susceptor material to produce an optimized heat transfer and thermoplastic weld as taught in Stark.
Regarding claim 14, Bruning in view of Stark teaches the process as claimed in claim 13 (the method of heating of a thermoplastic material, Stark (0013), wherein the electromagnetic radiation has a frequency in the range of 10 MHz to 30 MH (applying irradiating frequency at about 2 MHz to about 30 MHz, and in preferred cases, at about 10 to about 15 MHz, Stark (0014)).  
 
Regarding claim 17, Bruning in view of Stark teaches the process as claimed in claim 13 (the method of heating of a thermoplastic material, stark (0013)), wherein the electromagnetic radiation has a frequency in the range of 13.54 MHz to 27.12 MHz (applying irradiating frequency at about 2 MHz to about 30 MHz, and in preferred cases, about 10 to about 15 MHZ, Stark (0014)).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruning in view of Stark in further view of Akita et al. (US 8,968,835 B2), here in after called Akita.
Regarding claim 15, Bruning in view of Stark teaches the process as claimed in claim 13. But,
Bruning in view of Stark does not explicitly teach that the electromagnetic radiation has a frequency in the range of 900 MHz to 2.45 GHz.
However, Akita that teaches a method of heating a fiber-reinforced polymer article, also teaches that heating by electromagnetic radiation in the 300 MHz-300 GHz frequency range (5:24 -29).
The advantage of dielectric heating by electromagnetic radiation using higher frequency ranges of 300 MHz-300 GHz is to cover border range of polymers that have different applications in industrial, scientific and medical fields (5:24 -29).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the heating process in claim 13 to include an electromagnetic radiation using higher frequency ranges of 300 MHz-300 GHz in order to cover border range of polymers that have different applications in industrial, scientific, and medical fields.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761